REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As relevant prior art, the examiner cites Hong et al. (US 2007/0116753 A1), which was cited previously in the file record. Hong et al. (hereafter referred to as Hong) is drawn to liposome compositions comprising a substituted ammonium compound and a therapeutic agent, as of Hong, abstract. The composition of Hong may include dextran sulfate, as of Hong, paragraph 0036, 0037, 0130, 0202, and elsewhere in the document. Hong also teaches ammonium sulfate, as of Hong, paragraph 0036; however, ammonium sulfate appears to be an alternative to dextran sulfate, and does not appear to be intended to be used in addition to dextran sulfate.
As such, Hong does not appear to teach including ammonium sulfate and dextran sulfate in the same composition, as required by the instantly claimed invention. Even if, purely en arguendo, it would have been prima facie obvious for the skilled artisan to have used ammonium sulfate and dextran sulfate together, that prima facie case of obviousness would have been overcome in view of unexpected results presented in the instant application and in a declaration under 37 C.F.R. 1.132, which are explained in greater detail below.
Applicant has provided a declaration under 37 C.F.R. 1.132, which was submitted with the response on 24 August 2020, which shows superior results of a liposome comprising a combination of dextran sulfate and ammonium sulfate along with an anti-cancer drug as compared with a liposome comprising sucrose octasulfate by itself (NanoVNB) with an anti-cancer drug. The results, shown on the top of page 3 of the declaration, show lower skin toxicity of a composition comprising dextran sulfate as 

    PNG
    media_image1.png
    535
    535
    media_image1.png
    Greyscale

There would have been no expectation that substitution of dextran sulfate in place of sucrose octasulfate and addition of ammonium sulfate in a liposome comprising an anticancer drug would have resulted in decreased side effects.
Additional data relevant to the finding of unexpected results is shown on Table 6 on Table 6 of the instant specification, which is reproduced in part below.

    PNG
    media_image2.png
    198
    585
    media_image2.png
    Greyscale

The above-reproduced data shows greater retention of active agent at 24 hours and 72 hours for the liposome comprising an anti-cancer agent with both dextran sulfate and ammonium sulfate as compared with a liposome comprising ammonium sulfate by itself in the absence of dextran sulfate.
The examiner further notes that the instant specification also appears to include data regarding comparison of the claimed liposome compared with a liposome comprising anti-cancer drug and dextran sulfate alone in the absence of ammonium sulfate. The relevant data is provided on the paragraph bridging pages 26-27 of the instant specification, which is reproduced below.

In the groups where vinorelbine solution and liposomes were mixed with dextran sulfate alone, the percentage of remaining free-form vinorelbine decreased as the concentration of dextran sulfate increased. At an equivalent DS concentration of 15 mM, only 5.4% of free-form vinorelbine was measured. The capability of drug release at this DS concentration was found to be very poor, as almost all of the vinorelbine was tightly associated with DS. On the other hand, in the composition where vinorelbine solution and liposomes were mixed with ammonium sulfate alone (AS=200 mM, DS=0 mM), almost no precipitation was observed (97.6% of free-form remaining), indicating that the precipitation capability of ammonium sulfate alone was negligible. However, when vinorelbine solution and liposomes were combined with both ammonium sulfate and dextran sulfate, the ammonium sulfate resulted in an enhancement of free-form vinorelbine (as compared to DS alone), to an extent of up to 10.2% (21.2%-11.0%=10.2%, at DS of 39.35 mEq/L). Such difference can be recognized as an adjustment of drug release by 

Figure 7, which is referenced in the above-reproduced paragraph, has been reproduced below by the examiner.

    PNG
    media_image3.png
    332
    404
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    329
    400
    media_image4.png
    Greyscale

As such, the above-reproduced paragraph and the above-reproduced figures appear to indicate that combining dextran sulfate with ammonium sulfate in a liposome comprising an anti-cancer drug results in a liposome wherein the anti-cancer drug precipitated, but is not bound so tightly that it cannot be released. The skilled artisan would not have expected or been aware that the combination of ammonium sulfate with dextran sulfate in a liposome comprising an anticancer drug would have had this beneficial effect. As such, applicant appears to have achieved unexpectedly beneficial delivery and release properties by combining ammonium sulfate and dextran sulfate in a liposome comprising an anticancer drug. Similar data appears to be presented regarding an irinotecan liposome, as of page 28 of the instant specification.
As such, the data in the instant specification and in the declaration show that combining ammonium sulfate with dextran sulfate in a liposome comprising an anti-
In order to overcome a prior art rejection based upon unexpected results, data must show that the unexpected results are commensurate in scope with the claimed invention. In this case, applicant and declarant appear to have provided data with regard to at least two toxic amphipathic anti-cancer drugs; namely, vinorelbine (e.g. as of page 27, Table 12 of the instant specification and as of the declaration), and irinotecan (e.g. as of page 28, Table 13 of the instant specification). As best understood by the examiner, the benefits of loading a toxic, amphipathic, anti-cancer drug in a liposome using both dextran sulfate and sulfate anion is that this results in the drug being precipitated in a liposome, but not so tightly precipitated that it cannot be released easily. There would have been a reason for one of ordinary skill in the art to have expected that the beneficial data obtained in the specification and declaration in regard to vinorelbine and irinotecan would have applied to the full scope of anti-cancer drugs; resulting in applicant and declarant’s showing being commensurate in scope with the instant claims. This is because there would have been a reasonable expectation that dextran sulfate loading would have resulted in very tight precipitation, whereas sulfate anion loading would have resulted in free-form drug; in contrast, using both dextran sulfate and sulfate anion would have resulted in toxic amphipathic anticancer agent being precipitated but not so tightly precipitated that it cannot be released easily, and that this would have been applicable to a wide range of toxic amphipathic anticancer drugs. This concept of using both dextran sulfate and ammonium sulfate was not taught 
With regard to claim 32, the examiner understands this claim to appropriately further limit claim 18. This is because claim 18, although reciting that the liposome is (intended) for delivery of a toxic amphiphilic anti-cancer therapeutic agent, does not actually recite that the toxic amphiphilic anti-cancer therapeutic agent is present in the composition. Claim 32 further modifies claim 18 to recite that the toxic amphiphilic anti-cancer therapeutic agent is present in the composition, thereby appropriately further limiting claim 18 in the manner required by 35 U.S.C. 112(d).
The examiner further notes that various prior art references teach the compound “dextran ammonium sulfate”. See e.g. Bhowmick et al. (WO 2010/092590 A2), page 5, line 29. As best understood by the examiner, dextran ammonium sulfate is a salt in which the cation is ammonium ion and the anion is dextran sulfate, wherein the term “dextran sulfate” refers to dextran with sulfate groups covalently bound thereto. Ammonium dextran sulfate does not include the sulfate ion that is required by the instant claims. The examiner notes that while Bhowmick teaches ammonium sulfate and dextran sulfate, Bhowmick appears to teach these ingredients as alternatives, rather than suggesting that they be used together. See Bhowmick, page 5, relevant text reproduced below.

    PNG
    media_image5.png
    706
    1055
    media_image5.png
    Greyscale

Bhowmick is deficient for essentially the same reason that Hong is deficient; namely, Bhowmick teaches that dextran sulfate and ammonium sulfate be used as alternatives, rather than together. Even if, purely en arguendo, it were prima facie obvious for the skilled artisan to have combined ammonium sulfate and dextran sulfate, this case of prima facie obvious is overcome based upon the unexpected results provided in the instant application and declaration and explained in greater detail above.
As an additional reference that has not previously been cited, the examiner cites Tazina et al. (Pharmaceutical Chemistry Journal, Vol. 45, No. 8, November 2011, pages 481-490). Tazina et al. (hereafter referred to as Tazina) is drawn to drug encapsulation in a liposome, as of Tazina, page 481, title and abstract. Tazina teaches encapsulation with an ammonium sulfate gradient, as of Tazina, page 482, right column, figure 2, reproduced in part below.

    PNG
    media_image6.png
    357
    603
    media_image6.png
    Greyscale

Elsewhere in the document, Tazina teaches loading with dextran sulfate, as of Tazina, page 486, right column, second paragraph and third paragraph, with some relevant text from page 486 right column reproduced below.

    PNG
    media_image7.png
    316
    664
    media_image7.png
    Greyscale

Nevertheless, Tazina is deficient for essentially the same reason that Hong and Bhowmick are deficient. Tazina teaches that dextran sulfate and ammonium sulfate be en arguendo, it were prima facie obvious for the skilled artisan to have combined ammonium sulfate and dextran sulfate, this case of prima facie obvious is overcome based upon the unexpected results provided in the instant application and declaration and explained in greater detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 18 May 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,700,511 and 10,220,095 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612